DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendment and arguments filed 17 December 2020 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1-4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubscher et al. (US 2006/0166374) in view of O’Farrell et al. (US 2012/0184462) further in view of Abdel (US 2010/0317033), Calenoff et al. (US 5,567,594) and Nadaoka et al. (US 2004/0029177).
Hubscher et al. teach an apparatus comprising:
a cassette including an interior housing a plurality of test strips (casing, 2, Fig. 1; surrounds test strips and therefore has an interior housing, par. 44; apparatus includes multiple strips next to each other, which each contain a plurality of specific allergen lines, par. 80), wherein each of the plurality of immunoassay test strips includes:
a backing (membrane support, 10, Fig. 4, par. 45);
a sample pad operable to receive a biological sample (16, Fig. 4, par. 46);
a conjugate pad, the conjugate pad contains anti-IgE antibodies capable of detecting human IgE antibodies, wherein the anti-IgE antibodies are preconjugated to a detecting molecule (labeled analyte site is on a pad upstream from the sample site, par. 47; 16, Fig. 4; labeled analyte is a labeled anti-IgE antibody, label is interpreted as detecting molecule, par. 48);
a nitrocellulose membrane strip affixed to the backing (par. 45) including a test zone and a control zone (par. 20), wherein the test zone includes a plurality of allergen panels coated with a relevant antigen cognate to a specific IgE of interest (par. 21; plurality of reaction sites are allergen panels, par. 21), wherein each of the coated allergen panels of the nitrocellulose membrane strip is configured to produce a visual 
a wick (17, Fig. 4, par. 61).
Although Hubscher et al. do not specifically teach the sample diluted with a buffer after depositing the sample into the apparatus to provide the visual indication of the presence of the antibodies in the sample, this limitation is drawn to a functional limitation of the apparatus.  The prior art must only be capable of performing any recited functional limitations.  Hubscher et al. teach the required structure of immunoassay test strips comprising a conjugate pad and nitrocellulose membrane strip having a test zone and control zone.  The immunoassay test strips of Hubscher are expected to be capable of diluting a sample with a buffer after depositing the sample because the conjugate pad taught by Hubscher is considered capable of accepting any other liquid after the sample is applied, including a buffer that dilutes the sample.
Hubscher et al. fail to specifically teach a backing to which the sample pad, conjugate pad, nitrocellulose membrane and a wick are adhered thereto respectively downstream from one another, the anti-IgE antibody being a humanized IgG antibody, the relevant antigen being purified and the visual indication in the form of a shape other than a line.
O’Farrell et al. teach an apparatus comprising a lateral flow immunoassay test strip (par. 88) including:
a backing (par. 132);

a conjugate pad adhered to the backing upstream from the sample pad or downstream from the sample pad and comprising a reagent (conjugate element comprises reagent to generate a detectable signal and is located downstream or upstream from the sample application place, which is the sample pad, par. 134; test strip components are mounted on the backing card with pressure sensitive adhesive, par. 10; conjugate pad, Fig. 1);
a nitrocellulose membrane comprising a test zone and a control zone adhered to the backing and downstream from the conjugate pad (nitrocellulose membrane downstream from conjugate pad, Fig. 1; test strip components mounted on the backing card with pressure sensitive adhesive, par. 10; test locations in nitrocellulose membrane, par. 121; control zone, par. 122); and
a wick adhered to the backing and downstream from the nitrocellulose membrane strip (wick, Fig. 1; par. 11 and 15), in order to provide a test strip for determining amounts of multiple analyte in a single sample (par. 95).
Abdel et al. teach an allergy detector device for human IgE comprising Omalizumab, which are humanized IgG antibodies, binding human IgE (par. 26), in order to provide a personal allergy device to simultaneously detect a group of allergens in food, liquid or pharmaceutical products (par. 26).

Nadaoka et al. teach a lateral flow immunoassay test strip (par. 88) comprising test zones in a nitrocellulose membrane strip (par. 84 and 88) to provide a visual indication of target in a sample (par. 84), wherein the visual indication is in the form of a line or a shape other than a line (reagent immobilization parts may be lines or shapes other than a line including spots, characters or keys, par. 84), in order to provide separate detection zone immobilization parts (par. 84). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in each immunoassay test strip of Hubscher et al., a backing, a sample pad adhered to the backing, a conjugate pad adhered to the backing downstream from the sample pad, a nitrocellulose membrane strip adhered to the backing downstream from the conjugate pad and a wick adhered to the backing downstream from the nitrocellulose membrane strip as taught by O’Farrell et al., in order to allow for individual segments of the test device to be made from different materials each designed for a particular purpose (par. 10-11) and to allow for adjustment of material variables to meet desired assay sensitivity and specificity (par. 89).  One having ordinary skill in the art would have been motivated to change the position the conjugate pad of Hubscher et al. to downstream from the sample pad since O’Farrell et al. teach the positioning of the conjugate pad upstream or downstream from the sample pad as mere alternative and functionally equivalent positions and since the same expected labeling of target analyte would have been obtained.  The use of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the anti-IgE antibody in the apparatus of Hubscher et al. in view of O’Farrell et al., a humanized IgG antibody that is Omalizumab that binds to IgE et al. as taught by Abdel because Hubscher et al. is generic with respect to the type of anti-IgE antibody that can be incorporated into the lateral flow device and one would be motivated to use the appropriate antibody for binding to IgE.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to purify the IgE antigens in Hubscher et al. in view of Anderberg, as taught by Calenoff et al., in order to provide increased sensitivity and specificity of a set of antigens specific for IgE (Calenoff, col. 2, lines 35-48).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the visual indication in the form of a line as taught by Hubscher et al. in view of O’Farrell et al. further in view of Abdel and Calenoff et al., a form other than a line including spots, characters or keys as taught by Nadaoka et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected visual indication would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device orientation.

It is noted that Abdel teaches Omalizumab immobilized at a test zone and in Hubscher et al., the anti-IgE antibody is provided in the conjugate pad.  However, one having ordinary skill in the art would recognize that when combining Abdel with Hubscher, the Omalizumab taught by Abdel can be labeled and provided in conjugate pad taught by Hubscher et al. to provide the necessary anti-IgE antibody.
With respect to claims 2 and 3, Hubscher et al. teach the anti-IgE antibody conjugated with colloid gold (par. 21) and present in the conjugate pad, therefore the conjugate pad is considered colored (par. 47).
With respect to claim 4, Hubscher et al. teach the visual indication in the form of a shape (line shape visual indication, Fig. 2).

Response to Arguments
Applicant’s amendment and arguments filed 17 December 2020, with respect to the rejection(s) of the pending claim(s) under 35 USC 103 have been fully considered and are persuasive in light of applicant’s amendment to claim 1.  Therefore, the 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE BROWN/Primary Examiner, Art Unit 1641